DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a gas diffusion electrode comprising: a conductive porous substrate; and a microporous layer containing conductive fine particles and provided on at least one surface of the conductive porous substrate, the gas diffusion electrode having, based on a number of fine pores having an area of 0.25 µm2 or more that are observed in a cross section of the microporous layer in a thickness direction, a percentage of fine pores having a circularity of 0.5 or more of 50% or more and 100% or less.  The prior art also fails to disclose a membrane electrode assembly comprising the gas diffusion electrode described above and a fuel cell comprising the membrane electrode assembly.  Finally, the prior art fails to disclose a method for manufacturing the gas diffusion electrode described above, the method comprising: orienting a major axis direction of a pore-forming agent in a direction perpendicular to a surface of the conductive porous substrate during application of a coating liquid for forming the microporous layer, that is, a microporous layer forming coating liquid, wherein the microporous layer forming coating liquid contains a vanishing material as the pore-forming agent, and the vanishing material has a carbonization yield of 20% or less and an aspect ratio of 10 or less.  The closest prior art, JP 2015-015226 and JP 2010-092609, teach a gas diffusion electrode having a conductive porous substrate and a microporous layer formed on the substrate using a vanishing material and having numerous pores, but fail to teach that the gas diffusion electrode having, based on a number of fine pores having an area of 0.25 µm2 or more that are observed in a cross section of the microporous layer in a thickness direction, a percentage of fine pores having a circularity of 0.5 or more of 50% or more and 100% or less.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722